Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 7, 9, 21, 24, 27-29, 32, 34, 36, 42-44, 47, 49, 51, 53, 55, 57, 59, 83-85, are pending in this application.
Claims 2, 4, 6, 8, 10-20, 22-23, 25-26, 30-31, 33, 35, 37-41, 45-46, 48, 50, 52, 54, 56, 58, 60-82, are deleted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al., J. Gastroenterol. (2016) vol. 52, pages 512-519 (online 10/4/2016).
Ikeda et al., disclosed a method of treating unresectable (not qualified for surgery) HCC comprising administering 12 mg/day lenvatinib to a subject whose body weight is at least 60 kg or 8 mg/day to a subject whose body weight is less than 60 kg. See the entire document, particularly page 517, col. 2, last 5 lines.
Claim 1, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisai Inc. (2015) Lenvima, Prescribing Information, pp. 1-43.
  Eisai disclosed a method of treating unresectable HCC comprising administering 12 mg/day lenvatinib to a subject whose body weight is at least 60 kg or 8 mg/day to a subject whose body weight is less than 60 kg. See the entire document, particularly Dosage and Administration, page 1, col. 1, HCC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 21, 24, 27-29, 32, 34, 36, 42-44, 47, 49, 51, 53, 55, 57, 59, 83-85, are rejected under 35 U.S.C. 103(a) as being unpatentable over Ikeda et al., J. Gastroenterol. (2016) vol. 52, pages 512-519 (online 10/4/2016), in view of Eisai Inc. (2015) Lenvima, Prescribing Information, pp. 1-43.
Applicant claims a method of treating unresectable HCC comprising administering 12 mg/day lenvatinib to a subject whose body weight is at least 60 kg or 8 mg/day to a subject whose body weight is less than 60 kg.  In prefer embodiments the treatment is interrupted if the subject show adverse effects of toxicity and may continue when the subject’s condition improved. The resumed dose may be 8 mg/day for a subject whose body weight is at least 60 kg or 4 mg/day for a subject whose body weight is less than 60 kg and the doses may be administered every other day.  
Applicant also claims different adverse toxicities, their grade levels and the scales by which they are graded. The adverse toxicities, their grade levels and the scales are in accordance with well-known practices in the art. They are disclosed by the prior arts.
Determination of the scope and content of the prior art (MPEP 2141.01 
Ikeda et al., teaches a method of treating unresectable HCC comprising administering 12 mg/day lenvatinib to a subject whose body weight is at least 60 kg or 8 mg/day to a subject whose body weight is less than 60 kg. See the entire document, particularly page 517, col. 2, last 5 lines.  The dose was interrupted due to adverse toxicities and resumed at lower doses 8 or 4 mg/per day as permitted by the adverse effects. Once reduced the dose was not re-escalated. Page 513, Study Design and Treatment, lines 6-8.
Ikeda et al., teaches phase III clinical study was underway. Ikeda et al., also suggests further study of dose modifications should be considered and that early modification of the dose is necessary in subjects with lower body weight, page 512, Conclusions. 
Eisai Inc. teaches prescribing information of Lenvima (Lenvatinib Mesylate), in capsules for oral administration in the treatment of unresectable HCC comprising administering 12 mg/day lenvatinib to a subject whose body weight is at least 60 kg or 8 mg/day to a subject whose body weight is less than 60 kg. See the entire document. Eisai Inc. teaches the instant adverse toxicities, the instant grade levels and scales. The prior art teaches they are also are well known and can be determined as known in the art. 
The prior art teaches dosing regimen for the drug: administration is interrupted or reduced to manage or limit dose toxicities; treatment continued as long as patients derive clinical benefits, or until disease progression or a showing of unacceptable toxicity. See the entire document, particularly the tables. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Ikeda et al., is that the prior art did not perform modification of doses in subjects with body weight less than 60 kg.  
The difference between the instant invention and Eisai is that applicant selectively recombine the prescribing steps by Eisai and modified the dose as suggested by Ikeda et al. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation to selectively recombine Eisai’s prescription with Ikeda’s suggestion of dose modification is from the nature of the problems to be solved: 1) applicant wanted to improve patients’ treatment outcome and 2) to avoid the prior arts.
Establishing a dose regimen is not significant. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  The motivation is to improve patient’s treatment outcome. Having known that Ikeda et al., suggested further study of dose modifications should be considered and that early modification of the dose is necessary in subjects with lower body weight, one of ordinary skill in the art would have been motivated to do as suggested by the prior art with reasonable expectation of success. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to selectively recombine the steps and/or modify the dose.  Such is deemed invention of reasoning not of creativity, KSR, supra.  Therefore, the instant invention is prima facie obvious from the teachings of the prior arts. 
IDS
Three IDSs for a total of 150 pages were filed in this application but, fail to conform with 37 CFR 1.97 and 1.98. Many listings that are not related to the invention and there are many replicates.  They require the Examiner to sign and date every page. There are no brief statements of the relevancy of each reference. Such is deemed a waste of examination time.  The Examiner’s time is a public commodity not subject to waste.
This is a CON of applicant's earlier Application No. 16/609,895.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
November 29, 2022